DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the response received 13 June 2022.
Claims 1, 8, and 15 have been amended in the response received 13 June 2022.
Claims 3 and 5 were previously canceled. 
Claims 1-2, 4, and 6-22 are pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on 13 June 2022, has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter 
	Claims 1-2, 4, and 6-22 would be allowable if rewritten to overcome the 101 rejection set forth in this Office Action. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, and 6-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-2, 4, 6-7 and 21-22 are directed to a method, claims 8-14 are directed to a system and claims 15-20 are directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of product identification.  Specifically, representative claim 1 recites the abstract idea of: 
automatically prompting collection of a first type of data regarding an unidentified product; 
performing a first type of analysis on the first type of data, wherein the first type of data is selected from the group consisting of visual sample data, gaseous chemical sample data, contact chemical sample data, and user input data; 
automatically prompting collection of a second type of data regarding the unidentified product; 
performing a second type of analysis on the second type of data, wherein second type of data is selected from the group consisting of visual sample data, gaseous chemical sample data,  contact chemical sample data, and user input data, wherein the second type of analysis is different from the first type of analysis; 
automatically feed forwarding context data from one or more previous analyses of one of the first type of analysis and the second type of analysis to the performing the second type of analysis and the performing the first type of analysis, respectively, wherein the context data is included in the performing of second type of analysis and the first type of analysis, respectively; 
automatically determining whether the first type of data and the second type of data have a quality value selected from the group consisting of acceptable and unacceptable; 
based upon the first type of analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product; and 
outputting, based on the product identification, an identity of the unidentified product. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of product identification, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities because the claims recite the activities of collection of data for a first and second type of data regarding unidentified product, then analyzing the data for the first and second types of data for the unidentified product, and then resulting in an output of the identification of the unidentified product, thereby making this a sales behavior or activity.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional element of a computer, a first sensor, a second sensor, and one or more sensors comprising one or more of the camera, the gaseous chemical sensor, and the contact chemical sensor. This additional element individually and in combination does not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 of a computer, a first sensor, a second sensor, and one or more sensors comprising one or more of the camera, the gaseous chemical sensor, and the contact chemical sensor are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 8 and 15 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 8 includes the additional elements of one or more processors, a memory communicatively coupled to the one or more processor, and wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform and independent claim 15 includes the additional element of a computer program product, and the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer. The Applicant’s specification does not provide any discussion or description of the additional elements recited in claims 8 and 15, as being anything other than generic elements. Thus, the claimed additional elements of claims 8 and 15 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 8 and 15 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 8 and 15, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 8 and 15 are ineligible. 
Dependent claims 2, 4, 6-7, 9-14 and 16-22 do not aid in the eligibility of the independent claims 1, 8 and 15 respectively.  The claims of 2, 4, 6-7 and 16-22 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
As such, claim 2, 4, 6-7, 9-14 and 16-22 are ineligible. 

Allowable Subject Matter 
	Claims 1-2, 4, and 6-22 would be allowable if rewritten to overcome the 101 rejection set forth in this Office Action. 

Prior art consideration: 
	Upon review of the evidence at hand, is it concluded that the totality of evidence in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention. In regards to the independent claims 1, 8, and 15, the feature as follows:  
	automatically prompting collection of a first type of data regarding an unidentified product through a first sensor of one or more sensors comprising one or more of a camera, a gaseous chemical sensor, and a contact chemical sensor; 
	automatically prompting collection of a second type of data regarding the unidentified product through a second sensor of the one or more sensors comprising one or more of the camera, the gaseous chemical sensor, and the contact chemical sensor, w herein the second sensor is different from the first sensor; 
	automatically feedforwarding context data from one or more previous analyses of one of the first type of analysis and the second type of analysis to the performing the second type of analysis and the performing the first type of analysis, respectively, wherein the context data is included in the performing of the second type of analysis and the first type of analysis, respectively; 
	automatically determining whether the first type of data and the second type of data have a quality of value selected from the group consisting of acceptable and unacceptable; 
	based on the first type analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product; 
The most apposite prior art of record includes Amin, A., et al. (PGP No. US 2020/0183925 A1), MacIntosh, B. (PGP No. US 2014/0052555 A1), and Trenholm, W., et al. (PGP No. US 2019/0317079 A1). Amin in view of MacIntosh, and Trenholm teach a method for product identification. 
Amin discloses a method that may collect a first and second type of data regarding an unidentified sample, such as an item. The data is collected through a first and second type of sensor. In this case, Amin discloses that the sensors involved may include IR spectroscopy, NMR, optical sensors, gas sensors, etc. (Amin, see: paragraphs [0028] and [0035]). Amin also discloses that the data may be used to perform types of analyses and the type of data is selected, consisting of a visual sample data, gas chemical sample data, contact chemical sample data, and user input data. For example, paragraphs [0027] discloses that the device of Amin may receive the samples of chemicals, gas or odors, and further in paragraph [0032] explains that the input regrading a sample can also include a user input. From there, the detection component of Amin may analyze the samples to determine the identification, and a second type of analysis may be completed for the unidentified item (Amin, paragraph [0036] and paragraph [0043]). Amin further discloses that the based on the identification of the item, the method may output the identity. For example, paragraph [0091] explains that the output component will output the identity information relating to the sample. 
Next, the Examiner relied upon MacIntosh to teach the features of the unidentified product, as Amin discloses an unidentified sample or item. MacIntosh was also relied upon to teach a performing of the product identification for the unidentified product. For example, paragraph [0320] of MacIntosh explains that a product maybe identified by comparing the product amongst other candidate products using images of the products. The method of MacIntosh also relies on the use of specific input such as chemical or olfactory sensing (i.e., odor) (MacIntosh, see: paragraph [0320]). MacIntosh is relevant to the claimed invention because the method of MacIntosh describes a method of identifying an unidentified product by different sensing mechanisms. 
Further, the Examiner relied upon the reference of Trenholm to teach the feature a feedforward context data from one or more previous analyses of one of the first types of analysis to performing the second type of analysis and the performing the first type of analysis. Trenholm explains that the first type of input, such as the image processing technique to identify a sample of an analyte may be used to then use the analysis in a feedforwarding network (Trenholm, see: paragraphs [0076]-[0078]). Trenholm is relevant to the claimed invention as Trenholm describes a feature of feedforwarding data on to another type of analysis through a feedforwarding network. 
However, Amin in view of MacIntosh, and Trenholm do not teach the amended limitations in claims 1, 8, and 15. It is emphasized that the claims as whole and is asserted the totality of evidence fails to set forth, either explicitly or implicitly, an appropriate rational for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features of automatically prompting collection of a first type of data regarding an unidentified product through a first sensor of one or more sensors comprising one or more of a camera, a gaseous chemical sensor, and a contact chemical sensor, automatically prompting collection of a second type of data regarding the unidentified product through a second sensor of the one or more sensors comprising one or more of the camera, the gaseous chemical sensor, and the contact chemical sensor, w herein the second sensor is different from the first sensor, automatically feedforwarding context data from one or more previous analyses of one of the first type of analysis and the second type of analysis to the performing the second type of analysis and the performing the first type of analysis, respectively, wherein the context data is included in the performing of the second type of analysis and the first type of analysis, respectively, automatically determining whether the first type of data and the second type of data have a quality of value selected from the group consisting of acceptable and unacceptable, and based on the first type analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product, as claimed, would not have been obvious to one of ordinary skill in the art because any combination of evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias and resulting in an inappropriate combination. 
	It is hereby asserted by the Examiner, that in light of the above and in further deliberation overall all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 

Examiner’s Comment 
	The Examiner notes that the non-patent literature titled CogniScent's New Sensor Patent Enables Odor Detection Opportunities in Security, Medical and Industrial Markets, cited on the PTO-892 document as Reference U and hereinafter referred to as CogniScent’s, describes 
a high-performance systems to detect volatile chemical compounds, has developed a DNA-based sensor material to be used for odor-detection. The sensor may be utilized to find particular problems regarding detecting odors. The biological nose in this case, works to detect and identify airborne compounds in real time, much like identifying specific olfactory patterns, and the application may be used in security, medical, and industrial markets. Although CogniScent’s discloses such features, CogniScent’s does not describe the allowable features in claims 1, 8, and 15 of automatically prompting collection of a first type of data regarding an unidentified product through a first sensor of one or more sensors comprising one or more of a camera, a gaseous chemical sensor, and a contact chemical sensor, automatically prompting collection of a second type of data regarding the unidentified product through a second sensor of the one or more sensors comprising one or more of the camera, the gaseous chemical sensor, and the contact chemical sensor, w herein the second sensor is different from the first sensor, automatically feedforwarding context data from one or more previous analyses of one of the first type of analysis and the second type of analysis to the performing the second type of analysis and the performing the first type of analysis, respectively, wherein the context data is included in the performing of the second type of analysis and the first type of analysis, respectively, automatically determining whether the first type of data and the second type of data have a quality of value selected from the group consisting of acceptable and unacceptable, and based on the first type analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product. As such, CogniScent’s does not remedy the deficiencies of the noted prior art. 



Response to Arguments

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 13 June 2022, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 10 of the remarks stating that “Applicant respectfully traverses the assertion that Applicant’s claims are allegedly directed toward the abstract idea of ‘organizing human activity because it relates to sales activities because the claims recite the activities of…thereby making this a sales behavior or activity’,” and “the Applicant respectfully submits that these additional elements are particular machines or manufactures that are integral to the claimed subject matter,” the Examiner respectfully disagrees.  The claims were analyzed under Step 2A, Prong 1 of the 2019 and the claims in this instance do recite an abstract idea. The abstract idea falls into the enumerated sub-grouping of a certain method of organizing human activity and is directed to a sales activity or behavior. The claims specifically recite the steps and features directed to a sales activity. For example, the claims recite product identification comprising features of:
automatically prompting collection of data a first type of data regrading an unidentified product, performing a first type of analysis on the first type of data regarding the unidentified product, automatically prompting collection of a second type of data regarding the unidentified product, performing a second type of analysis on the second type of data, based upon the first type of analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product, and outputting, based on the product identification, an identity of the unidentified product.  
The claims recite the abstract idea of product identification and because the claims recite such features and activities regarding the identifying of the product, the activities and features of the claims are recognized as sales activities or behaviors.
 Further, in response to the Applicant’s remarks regarding the claimed additional elements are particular machines or manufactures that are integral to the claimed subject matter, the Examiner acknowledges the Applicant’s discrepancies with the 101 analysis. However, even when considering the amendments to the claims, the claimed additional elements analyzed under Step 2A, Prong 2, are recited in a general or generic manner. To determine if the claims recite additional elements that would be directed to a particular machine, the claims must not merely add “a generic computer, generic computer components, or a programmed computer to perform generic computer functions” and “does not automatically overcome an eligibility rejection” (see MPEP 2106.05(b)), and in this case the additional elements are recited in a generic manner and are merely being used to apply the abstract idea. Therefore, the claimed additional elements would not be considered a particular machine that would be integral to the claimed subject matter and the amended claims are still directed to an abstract idea, falling into the enumerated sub-grouping of a certain method of organizing human activity, and would still be directed to a sales activity or behavior. 
In response to the Applicant’s arguments found on pages 10-11 of the remarks stating that “The Applicant respectfully submits that in a manner similar to not importing portions of the specification into the claims, the Office should refrain from importing other unrecited materials into the claims,” the Examiner respectfully disagrees with the Applicant’s remarks.  As stated above, the claims specifically recite features and limitation that are directed to a sales activity or behavior. For example, automatically prompting collection of data a first type of data regarding an unidentified product, performing a first type of analysis on the first type of data regarding the unidentified product, automatically prompting collection of a second type of data regarding the unidentified product, performing a second type of analysis on the second type of data, based upon the first type of analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product, and outputting, based on the product identification, an identity of the unidentified product, which are limitations directly from the claim language and not imported from portions of the specification. Therefore, the Examiner maintains that the claims were analyzed and recite activities that are directed to a sales activity or behavior, and the analysis does not include imported portions discussed in the specification. 
In response to the Applicant’s arguments found on page 11 of the remarks stating that “respectfully submits that the claims as amended recite an improvement to product identification technologies through automation of the recited activities,” the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field.  For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. Although the claims include computer technology such as a computer, one or more sensors comprising of one or more of a camera, a gaseous chemical sensor, and a contact chemical senor,  such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of product identification, even when considering the amended features of the automatically prompting the collection of data, automatically feed forwarding context data, and automatically determining whether the first type of data and the second type of data have a quality value selected from the group consisting of acceptable and unacceptable. The claimed process, while arguably resulting in improved accuracy of product identification, is not providing any improvement to another technology or technical field, such as product identification technologies, as the claimed process is not, for example, improving the processor or other computer components that operate the system. Rather, the claimed process is utilizing different data acquired from the claimed sensors, while still employing the same processor and computer components used in conventional systems to improve product identification, e.g. a commercial process.  Therefore, the Examiner maintains that the components or steps of the invention do not provide an improvement to product identification technologies through automation of the recited activities, do not provide a technological improvement, and maintains the 101 rejection. 

With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 13 June 2022, have been fully considered and are considered persuasive. In light of the amendments, the 103 rejection has been withdrawn and the claims recite allowable subject matter as stated in the Office Action above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625